MR. CHIEF JUSTICE PRINGLE
concurring in result only: I concur in the result of this case only.
In my view, the rule of law announced in People v. Calise, 179 Colo. 162, 498 P.2d 1154 (1972), and People v. Lopez, 182 Colo. 152, 511 P.2d 889 (1973), which the majority overrules by its opinion today, states a humane and correct principle. I would not depart from this rule whiph has been so long established in this state, and, in my view, affords some protection against the conviction of an innocent person upon wholly circumstantial evidence.
MR. JUSTICE GROVES authorizes me to state that he joins in this concurrence.